DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-8, 10-13 and 15 are pending in the Amendment filed 11/09/2021. 
The rejection of claims 1-15 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the invention, is withdrawn in view of Applicant’s amendments to independent claims 1, 6, and 11. 
The prior art rejections of record are withdrawn in view of Applicant’s amendments to independent claims 1, 6, and 11.
However, claims 1-3, 5-8, 10-13 and 15 are rejected in view of newly cited reference to Monette et al. (US 7286888 B2).
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Monette et al. (US 7286888 B2) discloses an inventory management system [Abstract] comprising: storing, selection, retrieval and placement (i.e., exit area) in order to automate and thereby improve the management of components of a manufacturing process, as taught by Monette [Abstract, Fig. 15, lines 1-9; claims 1, 38, and 40]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. (US 20170066020 A1), in view of Monette et al. (US 7286888 B2).
Examination Note:  Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1. Lapointe discloses a production jig cleaning management method [Abstract, Fig. 3] comprising: 
acquiring identification information of a production jig [Fig. 3, Step 305; para. 0076, “acquire identifying information about the piece of equipment to be cleaned”]; 
determining whether the production jig meets a preset cleanliness standard [Fig. 3, Step 315, “determine original cleanliness level”, para. 0085, “assign cleanliness level”; para. 0092, “determining a desired cleanliness level”]; 
storing the production jig in a storage area if the production jig meets the preset cleanliness standard [Fig. 3, Step 320, para. 0092;  Here, the method of Lapointe teaches step 320 (para. 0092) determines an appropriate cleaning methodology based on desired cleanliness level, and thus in the case where the original cleanliness level exceeds the desired cleanliness level, the method would require that no cleaning is performed and the piece would exit the cleaning system to the shop floor or laboratory (i.e., storage) (para. 0033).]; 
selecting and transporting the production jig in a storage area that matches a product requirement to an exit area for being ready for use [para. 0143, “the piece of equipment to be cleaned may be selected from a piece of equipment from the field of medical sector, medical device sector, pharmaceutical industry, industrial equipment, aerospace sector, manufacture sector”]; and 
performing cleaning [para. 0102-0108] and drying operations [para. 0104; para. 0108] on the production jig [Fig. 3, Step 325, “Apply cleaning methodology”, para. 0100-0108], if the production jig does not meet the preset cleanliness standard [Fig. 3, Step 315, “determine original cleanliness level”, 
Lapointe teaches the inspected and/or cleaned pieces exit the cleaning system to the shop floor or laboratory [para. 0033, 0092], and therefore fails to explicitly disclose:
storing the production jig in a storage area if the production jig meets the preset cleanliness standard,
selecting and transporting the production jig in a storage area that matches a product requirement to an exit area for being ready for use.
However, Monette discloses an automated manufacturing control system [Abstract], comprising:
An automated manufacturing control system is proposed to greatly reduce the human interaction relative to the data transfer, physical verification and process control associated with the movement of components, tooling and operators in a manufacturing system. This is achieved by the use of data carriers which are attached to the object(s) to be traced. These data carriers (12) can store all the relevant identification, material and production data required by the various elements, e.g. stations, of the manufacturing system. Various readers, integrated with controllers and application software, are located at strategic points of the production area, including production machines and storage areas, to enable automatic data transfer and physical verification that the right material is at the right place at the right time, using the right tooling. [Abstract; Fig. 4];
(100)    Feeder Set-up Validation 
(101)    A further development of the integration to a placement equipment includes a feeder set-up validation. In this application, the transfer of the part number information from the transponder on a reel can be made faster and in a more automated manner than with a traditional barcode label. This can be done through the use of a dedicated set-up station or hand-held reader, whichever is more practical for the 
(102)    A further refinement of this application consists of integrating readers directly onto the placement machine thereby enabling complete automation of the verification process. [Fig. 15, lines 1-9].
  1. A method of monitoring and controlling a manufacturing process comprising a number of stages for assembling a manufactured product, each one of said stages involving receipt of input materials or components, at least one assembling action consuming said input materials or components, and discharge of assembled output materials or components, the method comprising the steps of: (1) providing a manufacturing monitoring and control data system able to identify components or materials to be assembled for each of a plurality of said stages for monitoring and controlling, for each of said plurality of stages, applicable ones of: (a) discharge routing; (b) inventory management of said materials or components to be consumed at said stage; (c) processing equipment configuration specific to one of a plurality of input materials or components to be consumed by said equipment at said stage; (d) quality of at least one of said components; and (e) exposure to an environment for at least one of said components, said at least one component having a variable quality due to exposure to said environment; wherein at least one of said plurality of stages comprises one of (c), (d) or (e); (2) collecting monitoring and/or control data at said plurality of said stages during said manufacturing process; and (3) processing said monitoring and control data to provide monitoring and/or control data resulting from said plurality of stages; whereby said monitoring and controlling is carried across said plurality of stages.
38. A method as defined in claim 1, wherein at least one of said plurality of stages is a storage area, the method further comprises the steps of: tagging the components and materials to be stored in said storage area with ID tags, and integrating at least one reader and associated controller to said storage area in order to register the materials and the components moving in and out of said storage area.
    40. A method as defined in claim 1, wherein an identification of at least one of said components to be consumed is provided by a container identification for a container of said at least one 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning and inspection system for manufacturing equipment, of Lapointe, to include the inventory management system comprising storing, selection, retrieval and placement (i.e., exit area), of Monette, in order to automate and thereby improve the management of components of a manufacturing process, as taught by Monette [Abstract]. 
2. Modified Lapointe discloses the production jig cleaning management method of claim 1, further comprising: 
acquiring status information of the production jig when the identification information of the production jig is acquired [Fig. 3, Step 305; para. 0076]; wherein: 
the identification information comprises at least one selected from the group of a serial number, a letter, a number, a symbol, a two-dimensional code, and a one-dimensional code [para. 0076, “RFID tag, two-dimensional bar code, laser etching, or a QR code”]; and 
the status information comprises information of surface cleanliness [para. 0074, “cleanliness information”] and damage of the production jig [para. 0036, “cleanliness information database may also be configured to store information about the presence or absence of defects in pieces of equipment”].
3. Modified Lapointe discloses the production jig cleaning management method of claim 1, wherein the step of determining whether the production jig meets the preset cleanliness standard comprises: 
acquiring a surface image of the production jig [para. 0084, “one or more two-dimensional image”]; 
comparing the surface image to a preset image [para. 0088, “if the computer-based processing unit 110 has information indicative of a baseline cleanliness (or background), such as what cleanliness information would be captured by the CIAM 140 for a perfectly clean piece of equipment, the computer-based processing unit 110 may be configured to subtract the baseline cleanliness from the acquired 
determining whether a comparison result between the surface image and the preset image is less than a similarity threshold [para. 0092].
5. Modified Lapointe discloses the production jig cleaning management method of claim 1, further comprising: 
detecting, if the production jig meets the preset cleanliness standard [para. 0140], a degree of damage [para. 0036, “defects”], a number of uses [para. 0092, “preceding cleaning history of the piece of equipment”], and a product yield of the production jig [para. 0037]; 
wherein when one or more of the degree of damage, the number of uses, and the product yield do not meet a certain value, the production jig is manually examined for determination [para. 0140, “a user of the cleaning system 100 may acquire one or more reports from the cleanliness information database 120 regarding the cleanliness level and/or the presence or absence of defects”].
Lapointe teaches the user is notified of the presence of defects on a particular piece of equipment [para. 0140], but does not teach measuring or otherwise analyzing the defects beyond their detection [para. 0020]. It is therefore incumbent upon the user of the system to manually analyze the report and the corresponding piece of equipment to ascertain its usability in consideration of the reported defects. 
11. Lapointe discloses a non-transitory storage medium having stored thereon instructions that, when executed by a processor of a production jig cleaning management device, causes the processor to execute instructions of a production jig cleaning management method [claim 1, “a computer-readable medium encoded with non-transitory program code for execution by a data processor”], the method comprising: 
acquiring identification information of a production jig [Fig. 3, Step 305; para. 0076, “acquire identifying information about the piece of equipment to be cleaned”]; 

storing the production jig in a storage area if the production jig meets the preset cleanliness standard [Fig. 3, Step 320, para. 0092;  Here, the method of Lapointe teaches step 320 (para. 0092) determines an appropriate cleaning methodology based on desired cleanliness level, and thus in the case where the original cleanliness level exceeds the desired cleanliness level, the method would require that no cleaning is performed and the piece would exit the cleaning system to the shop floor or laboratory (i.e., storage) (para. 0033).]; 
selecting and transporting the production jig in a storage area that matches a product requirement to an exit area for being ready for use [para. 0143, “the piece of equipment to be cleaned may be selected from a piece of equipment from the field of medical sector, medical device sector, pharmaceutical industry, industrial equipment, aerospace sector, manufacture sector”]; and 
performing cleaning [para. 0102-0108] and drying operations [para. 0104; para. 0108] on the production jig [Fig. 3, Step 325, “Apply cleaning methodology”, para. 0100-0108], if the production jig does not meet the preset cleanliness standard [Fig. 3, Step 315, “determine original cleanliness level”, para. 0085, “assign cleanliness level”; para. 0092, “determining a desired cleanliness level”], and re-examining the production jig [Fig. 3, Step 340, para. 0126-128] and determining whether the cleaned and dried production jig [Step 325, “Apply cleaning methodology”, para. 0100-0108] meets the preset cleanliness standard [Fig. 3, Step 340, para. 0126-128; Fig. 3, Step 345, “Does new cleanliness level match desired cleanliness level?”,  para. 0134-137].
Lapointe teaches the inspected and/or cleaned pieces exit the cleaning system to the shop floor or laboratory [para. 0033, 0092], and therefore fails to explicitly disclose:
storing the production jig in a storage area if the production jig meets the preset cleanliness standard,
selecting and transporting the production jig in a storage area that matches a product requirement to an exit area for being ready for use.
However, Monette discloses an automated manufacturing control system [Abstract], comprising:
An automated manufacturing control system is proposed to greatly reduce the human interaction relative to the data transfer, physical verification and process control associated with the movement of components, tooling and operators in a manufacturing system. This is achieved by the use of data carriers which are attached to the object(s) to be traced. These data carriers (12) can store all the relevant identification, material and production data required by the various elements, e.g. stations, of the manufacturing system. Various readers, integrated with controllers and application software, are located at strategic points of the production area, including production machines and storage areas, to enable automatic data transfer and physical verification that the right material is at the right place at the right time, using the right tooling. [Abstract; Fig. 4];
(100)    Feeder Set-up Validation 
(101)    A further development of the integration to a placement equipment includes a feeder set-up validation. In this application, the transfer of the part number information from the transponder on a reel can be made faster and in a more automated manner than with a traditional barcode label. This can be done through the use of a dedicated set-up station or hand-held reader, whichever is more practical for the specific machine. This application can also be extended to components in trays, which is not possible with prior methods. 
(102)    A further refinement of this application consists of integrating readers directly onto the placement machine thereby enabling complete automation of the verification process. [Fig. 15, lines 1-9]
  1. A method of monitoring and controlling a manufacturing process comprising a number of stages for assembling a manufactured product, each one of said stages involving receipt of input materials or components, at least one assembling action consuming said input materials or components, and discharge of assembled output materials or components, the method comprising the steps of: (1) providing a manufacturing monitoring and control data system able to identify components or materials to 
38. A method as defined in claim 1, wherein at least one of said plurality of stages is a storage area, the method further comprises the steps of: tagging the components and materials to be stored in said storage area with ID tags, and integrating at least one reader and associated controller to said storage area in order to register the materials and the components moving in and out of said storage area.
    40. A method as defined in claim 1, wherein an identification of at least one of said components to be consumed is provided by a container identification for a container of said at least one component, and wherein said collecting comprises retrieving said identification of said at least one component via said container identification.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning and inspection system for manufacturing equipment, of Lapointe, to include the inventory management system comprising storing, selection, retrieval and placement (i.e., exit area), of Monette, in order to automate and thereby improve the management of components of a manufacturing process, as taught by Monette [Abstract]. 
12. Modified Lapointe discloses the non-transitory storage medium of claim 11, wherein the method further comprises: 

the identification information comprises at least one selected from the group of a serial number, a letter, a number, a symbol, a two-dimensional code, and a one-dimensional code [para. 0076, “RFID tag, two-dimensional bar code, laser etching, or a QR code”]; and 
the status information comprises information of surface cleanliness [para. 0074, “cleanliness information”] and damage of the production jig [para. 0036, “cleanliness information database may also be configured to store information about the presence or absence of defects in pieces of equipment”].
13. Modified Lapointe discloses the non-transitory storage medium of claim 11, wherein the step of determining whether the production jig meets the preset cleanliness standard comprises:
acquiring a surface image of the production jig [para. 0084, “one or more two-dimensional image”]; 
comparing the surface image to a preset image [para. 0088, “if the computer-based processing unit 110 has information indicative of a baseline cleanliness (or background), such as what cleanliness information would be captured by the CIAM 140 for a perfectly clean piece of equipment, the computer-based processing unit 110 may be configured to subtract the baseline cleanliness from the acquired cleanliness information, which may allow the computer-based processing unit 110 to identify which areas of the piece of equipment are less clean”]; and 
determining whether a comparison result between the surface image and the preset image is less than a similarity threshold [para. 0092].
15. Modified Lapointe discloses the non-transitory storage medium of claim 11, the method further comprising:
detecting, if the production jig meets the preset cleanliness standard [para. 0140], a degree of damage [para. 0036, “defects”], a number of uses [para. 0092, “preceding cleaning history of the piece of equipment”], and a product yield of the production jig [para. 0037]; 

Lapointe teaches the user is notified of the presence of defects on a particular piece of equipment [para. 0140], but does not teach measuring or otherwise analyzing the defects beyond their detection [para. 0020]. It is therefore incumbent upon the user of the system to manually analyze the report and the corresponding piece of equipment to ascertain its usability in consideration of the reported defects. 

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. (US 20170066020 A1) in view of Monette et al. (US 7286888 B2) , as applied to claims 1-3, 5, 11-13, and 15 above, and further in view of Kuo et al. (US 20200075371 A1).
6. Lapointe discloses a production jig cleaning management device [Abstract] coupled to a transport robot, a washing machine [para. 0062-65; para. 0102-0108], a dryer [para. 0065; para. 0104, para. 0108], and a detection device [para. 0040-47], the production jig cleaning management device comprising: 
a processor [claim 1, “data processor”]; and
a memory storing a plurality of instructions, which when executed by the processor [claim 1, “a computer-readable medium encoded with non-transitory program code for execution by a data processor], cause the processor to:
acquiring identification information of a production jig [Fig. 3, Step 305; para. 0076, “acquire identifying information about the piece of equipment to be cleaned”]; 
determining whether the production jig meets a preset cleanliness standard [Fig. 3, Step 315, “determine original cleanliness level”, para. 0085, “assign cleanliness level”; para. 0092, “determining a desired cleanliness level”]; 
the transport robot to store the production jig in a storage area if the production jig meets the preset cleanliness standard [Fig. 3, Step 320, para. 0092;  Here, the method of Lapointe teaches step 320 (para. 0092) determines an appropriate cleaning methodology based on desired cleanliness level, and thus in the case where the original cleanliness level exceeds the desired cleanliness level, the method would require that no cleaning is performed and the piece would exit the cleaning system to the shop floor or laboratory (i.e., storage) (para. 0033).]; and
control the washing machine and the dryer [para. 0062-65; para. 0102-0108] to perform cleaning and drying operations on the production jig [para. 0102-0108], if the production jig does not meet the preset cleanliness standard [Fig. 3, Step 315, “determine original cleanliness level”, para. 0085, “assign cleanliness level”; para. 0092, “determining a desired cleanliness level”], and determining whether the production jig meets the cleaned and dried production jig [Step 325, “Apply cleaning methodology”, para. 0100-0108] meets the preset cleanliness standard [Fig. 3, Step 340, para. 0126-128; Fig. 3, Step 345, “Does new cleanliness level match desired cleanliness level?”,  para. 0134-137].
Lapointe is directed to a user operated apparatus (e.g., for input and output of the pieces of equipment to be cleaned), which requires a user manually transport the piece of equipment for storage [Abstract, Fig. 1; para. 0033], and therefore fails to explicitly disclose (emphasis added):
a production jig cleaning management device coupled to a transport robot; and 
control the transport robot to store the production jig if the production jig meets the preset cleanliness standard.
However, Kuo discloses a die vessel processing workstation [Abstract], comprising:
[0002] Modern manufacturing processes are highly automated to manipulate materials and devices and create a finished product. However, quality control, packaging, and maintenance processes often rely on human skill, knowledge and expertise for processing and inspection of the manufactured product both during manufacture and as a finished product. [para. 0002].
For example, the conveyor system 226 may connect, in order, a load port station 202, a disassembly station 208, a cleaning station 210, a drying station 212, an inspection station 216, an 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning and inspection system for manufacturing equipment of Lapointe, to include the robotic arm of an automated materials handling system that removes cleaned and inspected manufacturing equipment, of Kuo, in order to automate the manipulation of cleaned components of a manufacturing process, and thereby reduce the need for human interaction, as taught by Kuo [para. 0002; para 0050]. 
As to amended claim 1, Lapointe teaches the inspected and/or cleaned pieces exit the cleaning system to the shop floor or laboratory [para. 0033, 0092], and therefore fails to explicitly disclose:
storing the production jig in a storage area if the production jig meets the preset cleanliness standard,
selecting and transporting the production jig in a storage area that matches a product requirement to an exit area for being ready for use.
However, Monette discloses an automated manufacturing control system [Abstract], comprising:
An automated manufacturing control system is proposed to greatly reduce the human interaction relative to the data transfer, physical verification and process control associated with the movement of 
(100)    Feeder Set-up Validation 
(101)    A further development of the integration to a placement equipment includes a feeder set-up validation. In this application, the transfer of the part number information from the transponder on a reel can be made faster and in a more automated manner than with a traditional barcode label. This can be done through the use of a dedicated set-up station or hand-held reader, whichever is more practical for the specific machine. This application can also be extended to components in trays, which is not possible with prior methods. 
(102)    A further refinement of this application consists of integrating readers directly onto the placement machine thereby enabling complete automation of the verification process. [Fig. 15, lines 1-9]
  1. A method of monitoring and controlling a manufacturing process comprising a number of stages for assembling a manufactured product, each one of said stages involving receipt of input materials or components, at least one assembling action consuming said input materials or components, and discharge of assembled output materials or components, the method comprising the steps of: (1) providing a manufacturing monitoring and control data system able to identify components or materials to be assembled for each of a plurality of said stages for monitoring and controlling, for each of said plurality of stages, applicable ones of: (a) discharge routing; (b) inventory management of said materials or components to be consumed at said stage; (c) processing equipment configuration specific to one of a plurality of input materials or components to be consumed by said equipment at said stage; (d) quality of at least one of said components; and (e) exposure to an environment for at least one of said components, 
38. A method as defined in claim 1, wherein at least one of said plurality of stages is a storage area, the method further comprises the steps of: tagging the components and materials to be stored in said storage area with ID tags, and integrating at least one reader and associated controller to said storage area in order to register the materials and the components moving in and out of said storage area.
    40. A method as defined in claim 1, wherein an identification of at least one of said components to be consumed is provided by a container identification for a container of said at least one component, and wherein said collecting comprises retrieving said identification of said at least one component via said container identification.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning and inspection system for manufacturing equipment, of Lapointe, to include the inventory management system comprising storing, selection, retrieval and placement (i.e., exit area), of Monette, in order to automate and thereby improve the management of components of a manufacturing process, as taught by Monette [Abstract]. 
7. Modified Lapointe discloses the production jig cleaning management device of claim 6, wherein the processor is further caused to acquire status information of the production jig when the identification information of the production jig is acquired [Fig. 3, Step 305; para. 0076]; wherein:
the identification information comprises at least one selected from the group of a serial number, a letter, a number, a symbol, a two-dimensional code, and a one-dimensional code [para. 0076, “RFID tag, two-dimensional bar code, laser etching, or a QR code”]; and

8. Modified Lapointe discloses the production jig cleaning management device of claim 6, wherein the processor determines whether the production jig meets the preset cleanliness standard by: 
acquiring a surface image of the production jig [para. 0084, “one or more two-dimensional image”]; 
comparing the surface image to a preset image [para. 0088, “if the computer-based processing unit 110 has information indicative of a baseline cleanliness (or background), such as what cleanliness information would be captured by the CIAM 140 for a perfectly clean piece of equipment, the computer-based processing unit 110 may be configured to subtract the baseline cleanliness from the acquired cleanliness information, which may allow the computer-based processing unit 110 to identify which areas of the piece of equipment are less clean”]; and 
determining whether a comparison result between the surface image and the preset image is less than a similarity threshold [para. 0092].
10. Modified Lapointe discloses the production jig cleaning management device of claim 1, wherein the processor is further caused to: 
detect, after the production jig meets the preset cleanliness standard [para. 0140], a degree of damage [para. 0036, “defects”], a number of uses [para. 0092, “preceding cleaning history of the piece of equipment”], and a product yield of the production jig [para. 0037].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show manufacturing component cleaning and/or storage systems [Abstracts].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached at 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713